VANCE, Justice,
concurring on appellant’s motion for inspection and on this court’s own motion to consider whether an appellate court may review a trial court’s verification of the accuracy of the record.
First, I do not believe that we have the authority to change the statement of facts after the trial court has certified that it “conform(s) to what occurred in the trial court.” Tex.R.App. P. 55(a). In other words, I would hold that the trial court’s action is not subject to review. Even if we found that the statement of facts did not conform after a review of the materials before us, all we could do is abate the appeal again and direct the trial court to hold another hearing to determine an issue that it has already determined. Id. There is no reason to believe that the second hearing would have an outcome different from the first. Second, even if we have the authority to review the accuracy of the statement of facts because our jurisdiction extends to “every question” arising in the matter before us, we should exercise our discretion so as to not interfere with the trial court’s determination of “what occurred” in that court. See id; Carter v. State, 656 S.W.2d 468, 469 (Tex.Crim.App.1983).
I concur in the court’s denial of Taylor’s motion for an inspection of the materials used by the court reporter.